Action to recover damages for personal injuries suffered by plaintiff wife, and companion action for expenses and loss of services by plaintiff husband. Plaintiffs recovered judgment against both defendants. Defendants appeal from the judgment and from an order denying their motions to set aside the verdict and for a new trial. On appeal by defendant Westchester Street Transportation Company, Inc., the judgment and order are unanimously affirmed, with costs. On appeal by defendant Good Humor Corporation the judgment is reversed on the law and the facts, without costs, and the complaint is dismissed on the law, without costs. Appeal of defendant Good Humor Corporation from order denying its motion to set aside the verdict and for a new trial dismissed, without costs. The record discloses that the sole negligent cause of the accident to plaintiff wife was the conduct of the *830operator of the bus of defendant Westchester Street Transportation Company, Inc.; hence there is no basis for an assessment of damages against defendant Good Humor Corporation. Hagarty, Acting P. J., Carswell, Johnston, Aldrich and Nolan, JJ., concur.